Case: 4:19-cv-01889-RWS Doc. #: 111 Filed: 08/28/20 Page: 1 of 4 PageID #: 1155




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ALLIANCE GLAZING                          )
TECHNOLOGIES, INC.,                       )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 4:19 CV 1889 RWS
                                          )
WHEATON & SPRAGUE                         )
ENGINEERING, INC.,                        )
                                          )
            Defendant.                    )

                          MEMORANDUM AND ORDER

      This case involves a dispute concerning construction at Barnes-Jewish

Hospital and St. Louis Children’s Hospital. Plaintiff AGT was a subcontractor on

the project and is also an assignee of contractor IWR North America, which was

hired to design and construct the exterior enclosure systems for the project. IWR

in turn hired defendant Wheaton to supply architectural and engineering services

for the design of the exterior enclosure systems. AGT alleges that Wheaton failed

to perform its contractual obligations on the project in numerous respects, resulting

in damages to plaintiff as assignee of IWR and in its own right. AGT also alleged

tort claims against Wheaton.
Case: 4:19-cv-01889-RWS Doc. #: 111 Filed: 08/28/20 Page: 2 of 4 PageID #: 1156




          After I denied Wheaton’s motion to dismiss [18], Wheaton filed a third-

party complaint against the owner of the project, BJC Health System,1 the architect

Hellmuth, Obata & Kassabaum, Inc. (HOK), the program manager Jacobs Project

Management Co., the general contractor ACW Alliance, and IWR. Wheaton

brings claims for contribution against HOK, Jacobs, ACW, and IWR to the extent

it is found liable to AGT. Wheaton also brings a breach of contract claim against

IWR (Count V).2 AGT subsequently dismissed its negligence claims against

Wheaton. Therefore, the only remaining claims asserted by AGT against Wheaton

in the complaint are a claim for breach of contract as the assignee of IWR (Count

I), an alternative claim for unjust enrichment as assignee of IWR (Count II), and a

claim for breach of contract as the third-party beneficiary of the Wheaton contracts

(Count III).

          The third-party defendants now move for dismissal of the contribution

claims asserted against them. They argue that Wheaton cannot seek non-

contractual contribution against them as a matter of Missouri law because AGT no

longer brings tort claims against Wheaton. To the extent Wheaton argues that it is

seeking contractual contribution as a third-party beneficiary entitled to enforce the

third-party defendants’ contracts relating to the project, the third-party defendants


1
    Wheaton seeks to dismiss its claims against BJC. [Doc. 94]. That motion will be granted.
2
    IWR does not seek dismissal of Count V.
                                                 2
Case: 4:19-cv-01889-RWS Doc. #: 111 Filed: 08/28/20 Page: 3 of 4 PageID #: 1157




contend that those contracts expressly preclude Wheaton from claiming that it is an

intended third-party beneficiary. Finally, all third-party defendants rely on

language from a settlement agreement releasing them from any liability to AGT

and IWR with respect to the project as a basis for dismissing all contribution

claims against them. This settlement agreement forms the basis of IWR’s

assignment of rights to AGT. Although it was not attached as an exhibit to the

complaint, its existence and some of its terms were pleaded in paragraph 6 of the

complaint (Doc. 6). The complaint was in turn attached as Exhibit A to Wheaton’s

third-party complaint. (Doc. 36 ¶ 1 at 2).

      Wheaton opposes dismissal, arguing that it should still be permitted to seek

contribution because AGT could reassert tort claims against it, and that non-

contractual contribution remains appropriate in equity because AGT is suing it for

unjust enrichment. As for the settlement agreement, Wheaton complains that it is

not properly considered on motions to dismiss and that it has not been permitted to

conduct discovery on the good faith of the settlement agreement. Although I

believe I could consider the settlement agreement on the motions to dismiss if its

validity were uncontested as it is fairly embraced in the pleadings, given that

Wheaton questions the validity and enforceability of the settlement agreement the

Court will afford Wheaton the opportunity to conduct discovery on the good faith

of the settlement agreement before reaching the issues raised in the motions to


                                          3
Case: 4:19-cv-01889-RWS Doc. #: 111 Filed: 08/28/20 Page: 4 of 4 PageID #: 1158




dismiss. For this reason, I will deny the motions to dismiss without prejudice to

raising these issues in properly supported motions for summary judgment. The

parties should file a joint proposed scheduling plan which sets out a limited

discovery and summary judgment briefing schedule for issues relating to the

settlement agreement only. The joint proposed scheduling plan should be filed no

later than September 10, 2020.

      Accordingly,

      IT IS HEREBY ORDERED that defendants’ motions to dismiss [65, 74,

78, 82, 88] are denied without prejudice.

      IT IS FURTHER ORDERED that the parties shall submit a joint proposed

scheduling plan in compliance with this Memorandum and Order no later than

September 10, 2020.

      IT IS FURTHER ORDERED that the motion to dismiss party [94] is

granted.




                                       _______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE
Dated this 28th day of August, 2020.




                                            4
